Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 07/07/22 regarding application 16/679,440, in which claims 1, 3, 4, 10, 12, 13, and 19 were amended, claim 20 was cancelled, and new claim 21 was added. Claims 1-19 and 21 are pending and have been considered.

Response to Arguments
Amended independent claims 1, 10, and 19 overcome the 35 U.S.C. 103 rejections of claims 1-19 based on Sharpe, Prahlad, Burnap, Estes, Cornett, Schwartz, and Buddenbaum, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 10, and 19 is Sharpe et al. (2004/0107124). Sharpe discloses a system comprising: a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory (a processor and memory are implicit in software implementing neural networks, etc. to analyze network electronic communications, [0025]-[0026]), wherein the computer executable components comprise: a knowledge base generation component that generates a knowledge graph corresponding to respective commitments created via tribal exchanges, the knowledge graph comprising a semantic level and an operational level (monitoring electronic communications such as email or instant messaging for compliance, [0023], to analyze complex interrelationships between legislative acts and interactions between business processes and costing models, i.e. commitments, [0014], to generate a unified compliance model made up of ontologies, [0022], [0025]); and an assessment component that retrieves information from the knowledge graph at the semantic level and the operational level (a primary advantage to using a hierarchy of ontologies to implement the unified compliance model is their ability to represent explicitly the semantic meaning of the knowledge they contain, [0015]) and assesses an impact of enforcing a compliance control associated with the knowledge graph (for example, economic impact of compliance using the unified Compliance model, [0003]). However, Sharpe does not disclose the limitations of amended independent claims 1, 10, and 19.

Hakkani-Tur (10,262,654) discloses detecting actionable items in a conversation between two humans using trigram analysis of the recognized transcript. However, Hakkani-Tur also does not disclose the limitations of amended independent claims 1, 10, and 19.

A combination or modification of Sharpe, Hakkani-Tur, and the other prior art of record would not have resulted in the limitations of claims 1, 10, and 19, and therefore claims 1, 10, and 19would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Dependent claims 2-9, 11-18, and 21 are allowable because they further limit allowable parent claims 1 and 10. 

Claims 19 is directed to a “computer program product… comprising a computer readable storage medium”. According to paragraph [0074] of the specification, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, the broadest reasonable interpretation of “storage medium” consistent with the specification does not encompass transitory media types, and so the claim is considered eligible subject matter under 35 U.S.C. 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                              08/10/22